Ibach, J.
This was a proceeding supplemental to execution in a cause wherein appellee had previously obtained a judgment. ' The substance of the verified complaint, which is the “foundation of the judgment and the order complained of ” is that on March 5, 1912, the plaintiff Eva Close recovered a judgment against appellant in the Vigo Superior Court; that thereafter on February 6, 1913, she caused an execution to be issued on her judgment which was delivered to the sheriff; that he now holds the execution and the same is unsatisfied; that there is danger of said defendant leaving the state of Indiana, or concealing himself, and there is reason to believe and she does believe that defendant.has property rights, credits, moneys and effects which he unjustly refuses to apply to the payment and satisfaction of said judgment with intent to defraud the plaintiff.
The court below found the defendant had control of $300 which was subject to execution; that he had been secreting the same with intent to cheat and defraud the plaintiff; and that he had unjustly refused to apply said money toward the satisfaction of the judgment. The court ordered the defendant to deliver such money to the clerk of the court, and *68further ordered his imprisonment in the county jail until he should comply with the order for the payment of the money or until otherwise ordered- by the court. Appellant prosecutes his appeal from that judgment and assigns as error the overruling of his motion for a new trial.
1. The assignment of error that the decision of the court is contrary to the evidence presents no cause for a new trial. Gates v. Baltimore, etc., R. Co. (1899), 154 Ind. 338, 56 N. E. 722; Bass v. Citizens Trust Co. (1903), 32 Ind. App. 583, 70 N. E. 400. The same is true of the third assignment of error, “That the decision of the court is contrary to the law and the evidence.” Since these assignments are not in statutory form and relate to matters which are required to be brought into the record by a motion for a new trial they cannot be made independent assignments of error. Whitinger v. Nelson (1868), 29 Ind. 441.
2. *693. 4. 5. *68We shall therefore proceed to consider the first specification in the motion, “That the decision is contrary to law.” Appellant contends that the decision is contrary to law because it is based on an insufficient complaint and for the further reason that there was no evidence to sustain it. The proceeding is based on §§859, 860 Burns 1914, §§816, 817 R. S. 1881. The filing of the affidavit under the first section gives the right to the filing of the affidavit provided for by
the second. We are of the opinion that the two sections must be considered together and a complaint
which omits the essential averments of either -must be held to be insufficient when properly attacked. We do not believe it was the intent of the legislature to provide for an execution against the body of'a judgment debtor while an execution against his properts^ was unreturned. It was said in the case of Baker v. State, ex rel. (1887), 109 Ind. 47, 49, 9 N. E. 711: “An execution against the body is an extraordinary remedy and is not to be resorted to if the amount due upon the judgment may be made by an ordinary execution against the property of the judgment debtor. ’ ’ The complaint does *69not in direct terms aver that the execution was returned unsatisfied by the sheriff and contains no specific averments that appellee did not have property, other than that concealed, on which the execution might have been satisfied. As above indicated these were essential averments. We are of the opinion, however, that as against an attach of the kind here made such defects or omissions will be deemed cured by the verdict, the statute of amendments, or waived by failure to demur. Since the amendment of §348 Burns 1908, §343 R. S. 1881, by the act of 1911 (Acts 1911 p. 415, §348 Burns 1914), this court will assume that any omission of a material averment from the pleadings' was cured by the evidence, if from the affirmative facts pleaded it might have been so cured. Pillsbury, etc., Co. v. Walsh (1915), 60 Ind. App. 76, 110 N. E. 96.
Applying these principles and well-established rules of giving all intendments in favor of a complaint where it is not challenged until after verdict, the complaint will be held to be sufficient. We need not go into all the facts and circumstances proven at the trial of this case. It is sufficient to state that the trial court reached the right conclusion, which is supported both by the positive testimony and the many circumstances connected with the matter in litigation. The only reasonable and certain inference to be drawn from the evidence justified the judgment of the trial court. Judgment affirmed.
Note.—Reported in 113 N. E. 1007. See under (2) 17 Cyc 3434, 1504, 1506; (4) 31 Cyc 763, 769.